Exhibit 99.1 Certificate of Amendment Canada Business Corporations Act Certificat de modification Loi canadienne sur les sociétés par actions BESRA GOLD INC. Corporate name / Dénomination sociale 659785-8 Corporation number / Numéro de société IHEREBY CERTIFY that the articles of the above-named corporation are amended under section 178 of the Canada Business Corporations Act as set out in the attached articles of amendment. JE CERTIFIE que les statuts de la société susmentionnée sont modifiés aux termes de l'article 178 de la Loi canadienne sur les sociétés par actions, tel qu'il est indiqué dans les clauses modificatrices ci-jointes. Marcie Girouard Director / Directeur 2012-11-16 Date of Amendment (YYYY-MM-DD) Date de modification (AAAA-MM-JJ) Form 4 Articles of Amendment Canada Business Corporations Act (CBCA) (s. 27 or 177) Formulaire 4 Clauses modificatrices Loi canadienne sur les sociétés par actions (LCSA) (art. 27 ou 177) 1 Corporate name Dénomination sociale OLYMPUS PACIFIC MINERALS INC. 2 Corporation number Numéro de la société 659785-8 3 The articles are amended as follows Les statuts sont modifiés de la façon suivante The corporation changes its name to: La dénomination sociale est modifiée pour : BESRA GOLD INC. 4 Declaration: I certify that I am a director or an officer of the corporation. Déclaration : J’atteste que je suis un administrateur ou un dirigeant de la société. Original signed by / Original signé par John Seton John Seton 416-572-2525 Note: Misrepresentation constitutes an offence and, on summary conviction, a person is liable to a fine not exceeding $5000 or to imprisonment for a term not exceeding six months or both (subsection 250(1) of the CBCA). Nota : Faire une fausse déclaration constitue une infraction et son auteur, sur déclaration de culpabilité par procédure sommaire, est passible d’une amende maximale de 5 000 $ et d’un emprisonnement maximal de six mois, ou de l’une de ces deux peines (paragraphe 250(1) de la LCSA). IC 3069 (2008/04)
